 

 

 

Case 19-20148-rlj7 Doc 6 Filed 05/10/19 Entered 05/10/19 10:42:37 Page1of4

STURM Cut Cet Melt ater:

      

Debtor 1 Rickey _-Lynn Patton
First Name Middle Name Last Name

  
   

   
    

     

   
  
 

   

Debtor 2 Rena
(Spouse, if filing} First Name

Lon Patton
Middle Name Last Name

         

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  
 
 

  

Case number
{if known}

 

 
 

[} Check if this is an amended filing

 

Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15
a

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1 ), If you believe
that you are exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are
fillng togethar, and any of the exclusions in this statament applies to only one of you, the other person should complete a
separate Form 122A-1 if you believe that this (s required by 11 U.S.C. § 707(b)(2)(C).

identify the Kind of Debts You Have

1,. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
personal, family or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary
Petition for Individuals Filing for Bankruptey (Official Form 101).

WJ No. Go te Form 1224-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1,

[1 Yes. Go to Part 2.

. ira Determine Whether Military Service Provisions Apply to You

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))7
C) No. Go to line 3.

1 Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 W.S.C, § 1014(d)(1}; 32 U.S.C. § 9011).

[J] No. Go to line 3.

[1 Yes. Go to Form 1224-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
Then submit this supplement with the signed Form 1224-1,

3. Are you or have you been a Reservist or member of the National Guard?
, [CJ No. Complete Form 122A-1. Do not submit this supplement.
Cl Yes. Were you called to active duty or did you perform a homeland defense activity? 10 US.C. § 104(d¥1); 32 U.S.C. § 804(1}
CO No. Complete Form 1224-1. Do not submit this supplement.
(I Yes. Check any one of the following categories that applies:

[] |! was called to active duty after September 11, 2001, If you checked one of the categorias to the left, go to

Cy

for at least 90 days and remain on active duty.

i was called to active duty after Septembar 11, 2001,
for at least 90 days and was released from active duty on

which is fewer than 540 days before |
file this bankruptcy case.

Form 122A-1. On the top of page 1 of Form 1224-1, check
box 3, The Means Test does not apply now and sign

Part 3. Then submit this supplement with the signed Form
1224-1. You are not required to fill out the rest of Official
Form 1224-1 during the exclusion period. The exclusion
period means the time you are on active duty or are

[) Jam performing a homeland defense activity for at performing a homeland defense activity, and for 540 days
least 90 days. . afterward. 11 U.S.C. § 707(b)(2)(D\Ii),
(1 (performed a homeland defense activity for at

. Official Form 122A-1Supp

least 90 days, ending on , which is
fewer than 540 days before | file this bankruptcy case.

If your exclusion period ends before your case is closed,
you may have to file an amended form later.

- Statement of Exemption from Presumption of Abusa Under § 707(b)(2) : page 1
 

 

Case 19-20148-rlj7 Doc 6 Filed 05/10/19 Entered 05/10/19 10:42:37 Page 2 of4

"Check one box only as directed in this
form and in Form 122A-1Supp:

  

  

"Fill in this information to identity your case:

    

   

Debtor 1 Rickey Lynn Patton
First Name Middia Name Last Name

      
       

[7] 1. There is no presumption of abuse.

 
 

       

Debtor 2 . Rena Lon Patton
(Spouse, if filing) First Name Middte Name Last Name

 

(2. The calculation to determine if a presumption
of abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 1224-2).

[} 3. The Means Test does not apply now because
of qualified military service but it could apply
later.

 
 

      
  

 
    

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

        
 

Case number
(if known}

 

 
   
  

 

[] Check if this is an amended filing

Official Form 122A-1

 

Chapter 7 Statement of Your Current Monthly Income _ | a 12/15

 

Be as complete and accurate as possible. If two marrled people are filing togathar, both are aquaily responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the Ilne number to which the additional
information applies. On the top of any additional pages, write your name and case number (if Known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp} with this form. .

Calculate Your Current Monthly Income

1. What Is your marital and filing status? Check one only.

(J Not married. Fill out Column A, lines 2-11.
CO Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11,
CI Married and your spouse is NOT filing with you, You and your spouse are:
sLiving in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

(] Ulving separately or ara legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
declare under penaity of perjury that you and your spouse are legally separated under nonbankruptey law that applies or that you
and your spouse are living apart for reasons that do not include evading tha Means Test requirements, 11 U.S.C. § 707(b)(7)(B).

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

 

3. Allmony and maintenance payments. Do not include payments from a spouse
if Column B is filled in.

 

4. All amounts from any source which are regularly paid for household
expenses of you or your dependents, including child support, Include
regular contributions from an unmarried partner, members of your household,
your dependents, parents, and roommates. Include regular contributions from
a spouse only if Column B is not filled in. Do not include payments you listed
on line 3. : .

 

Official Form-122A-1 - Chapter 7 Statement of Your Current Monthly Income — - - Ss . page 1

 
 

Case 19-20148-rlj7 Doc 6 Filed 05/10/19 Entered 05/10/19 10:42:37

Debtor1 ~— Rickey Lynn Patton . |

Debtor2 Rena Lon Patton _ a | Case number (if know) ©

10.

11.

‘Official Form 1224-1. a . +. ° Chapter 7 Statement of Your Currant Monthly income. -

_Net monthly income from a business, - __ here =}

Page 3 of 4

 

_ Net Income from operating a business, profession, or farm

Debtor1 Debtor 2

Gross raceipts (before all
deductions)

 

Ordinary and necessary cperating — _

expenses
“ Copy

 

profession, or farm

Net income from rental and other real property
Debtor 1 Debtor 2

Gross receipts (before all
deductions)

 

Ordinary and necessary operating — -

expenses
P Copy

Net monthly income from rental or here =>

 

other real property

, interest, dividends, and royalties

 

' Unemployment compensation

 

Do not enter the amount if you contend that tha amount received was a
benefit under the Social Security Act. Instead, list it heres... ly
FOP YOU cecsececsescreeesessssseceersceassevsesseccecsecepsasanengsatendinsessass
FOP YOUF SPOUSE... cesctsssteeeseeescssereeaceensetsdsceeeseesseseuarsssanerens

Pension or retirement income. Do not include any amount received that

 

was a benefit under the Social Security Act.

Income from all other sources not listed above. Specify the source and
amount. Do not include any benefits recelved under the Social Security Act
or payments received as a victim of a war crime, a crime against humanity,
or international or domestic terrorism. If necessary, list other sources on a
separate page and put the total below.

 

 

Total amounts from separate pages, if any. +

 

 

Caiculate your total current monthly income.
Add lines 2 through 10 for each column:

 

 

 

 

 

 

Then add. the total for Column A to the total for Column B.

 

Total current
monthly income

page2-.
Case 19-20148-rlj7 Doc 6 Filed 05/10/19 Entered 05/10/19 10:42:37 Page 4of4

_ Debtor 1 " Rickey Lynn Patton
Debtor2 == Rena Lon Patton i Case number (if known)

 

Determine Whether the Means Test Applies to You

412. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

 

 

 

12a. Copy your total current monthly income from line Vie tierce Opy line 11 here =} 12a.
Multiply by 12 (the number of months in a year). X 12
12b. The resultis your annual income for this part of the form. 12b.

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. -

 

 

 

 

Fill in the number of peaple in your household.

 

 

 

 

Fill in the median family income for your state and size Of MOUSEHONG.........cccesssesscccsssssssssssscetsseseessseseearsorseeeserseesseeeee 13. |

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

 

14. How do the IInes compare?

- 14a, [Ff Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. [J Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
_ Go to Part 3 and fill out Form 1224-2,

EERE sion 210

By signing here, | declare un

 

  

enaity of perjury that the information on A win DEE. and correct.

Rickey iP Pat tton, Debtor . . Rena Lon Patton, Debtor 2

| . i
| Date 3 lz LM IG Date 4 7 Va ff Y
| MM/OD4 YYYY MM/DD/YYYY

If you checked line 14a, do NOT fill out or flie Form 1224-2.

 

 

If you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1-0 =. we Chapter 7 Statement of Your Current Monthly Income . Dot ns page3..-
